FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-1218
                  _____________________________

SPRINGHILL MISSIONARY
BAPTIST CHURCH, INC.,

    Petitioner,

    v.

GERALD E. MOBLEY,

    Respondent.
                  _____________________________


Petition for Writ of Prohibition—Original Jurisdiction.

                           July 9, 2018


PER CURIAM.

     The Springhill Missionary Baptist Church of Gainesville
terminated Gerald Mobley’s membership, and Mobley sued. After
the trial court denied the church’s motion to dismiss, the church
petitioned this court for a writ of prohibition, arguing that the
lower court lacks jurisdiction.

     Mobley’s initial complaint raised claims of slander, libel, and
a First Amendment violation. It alleged Mobley had been a church
deacon for three years when the church’s pastor and the deacon-
board chairman called a special meeting to accuse Mobley of
heresy. Regarding the slander claim, Mobley alleged the pastor
and chairman falsely accused Mobley “of being a Heretical
Apostate committing acts against [the] Church, Spiritual Beliefs,
Faith and God orally and publicly in the presence of members of
[the] Church Community/Family.” Regarding the libel claim,
Mobley alleged the pastor and chairman wrote an open letter,
made available to all members of the church, disparaging Mobley’s
good name. Mobley claimed entitlement to $3 million in damages.

     The church moved to dismiss, arguing the ecclesiastical
abstention doctrine deprived the lower court of subject-matter
jurisdiction. The court agreed and dismissed. But the court
granted Mobley leave to file an amended complaint alleging
additional facts that would support exercise of subject-matter
jurisdiction.

     Mobley amended his complaint, raising claims of slander,
libel, and “Actual Malice and Negligent Deformation [sic].” The
new complaint omitted references to heresy and described the
church’s actions in more general terms. Mobley accused the church
of spreading “false statements,” “hearsay and malicious rumors,”
and remarks of a “disparaging derogatory nature.” The amended
complaint’s only specifics came through an attached letter,
incorporated into the pleading. See Fla. R. Civ. P. 1.130(b) (“Any
exhibit attached to a pleading must be considered a part thereof
for all purposes.”). That letter, signed by the pastor and deacon
chairman, told Mobley his membership was terminated. The letter
explained that Mobley’s public and private “heretical statements”
regarding the inerrancy of the Bible and the divinity of Jesus
Christ caused the termination. The letter also noted that the
church’s action “was required to maintain the integrity of [the]
church’s doctrine, and to protect the church from false teaching.”

     The church moved to dismiss the amended complaint, again
relying on the ecclesiastical abstention doctrine. After a hearing
on the motion, the court announced it would review Mobley’s
claims to see if they constituted an exception to the doctrine and
would rule accordingly. The court then issued an order denying the
motion to dismiss without explanation, and the church filed this
petition for writ of prohibition.

     The ecclesiastical abstention doctrine, also known as the
church autonomy doctrine, is based on the Free Exercise Clause of
the First Amendment. Malichi v. Archdiocese of Miami, 945 So. 2d
526, 529 (Fla. 1st DCA 2006). The doctrine prevents courts from
                                2
reviewing disputes concerning “theological controversy, church
discipline, ecclesiastical government, or the conformity of the
members of the church to the standard of morals required.” Id.
(quoting Watson v. Jones, 80 U.S. 679, 733 (1871)). Courts have
treated the doctrine as a jurisdictional bar, see Flynn v. Estevez,
221 So. 3d 1241, 1247 (Fla. 1st DCA 2017), and granted petitions
for writs of prohibition on that basis, see, e.g., Archdiocese of
Miami, Inc. v. Minagorri, 954 So. 2d 640 (Fla. 3d DCA 2007); Se.
Conference Ass’n of Seventh-Day Adventists, Inc. v. Dennis, 862 So.
2d 842 (Fla. 4th DCA 2003); see also DHL Express (USA), Inc. v.
State, ex rel. Grupp, 60 So. 3d 426, 428 (Fla. 1st DCA 2011) (noting
that a writ of prohibition is appropriate when there are no disputed
issues of fact and “the lower tribunal is poised to proceed without
subject-matter jurisdiction”).

     A lawsuit does not, of course, become a theological controversy
just because one of the litigants is a church. See Flynn, 221 So. 3d
at 1247. We therefore must consider “the nature of the dispute and
whether it can be decided on neutral principles of secular law
without a court intruding upon, interfering with, or deciding
church doctrine.” Id.; see also Malicki v. Doe, 814 So. 2d 347, 357
(Fla. 2002) (noting that court must determine whether a dispute is
about “discipline, faith, internal organization, or ecclesiastical
rule, custom or law,” or whether it involves “purely secular
disputes between third parties and a particular defendant, albeit
a religiously affiliated organization”).

     We conclude that resolving any claims in Mobley’s inartfully
drafted amended complaint would require a court to intrude into
church doctrine in violation of the ecclesiastical abstention
doctrine. Therefore, the doctrine prevents litigation of this dispute
and the lower court lacks jurisdiction to proceed.

    PETITION GRANTED.

JAY, WINSOR, and M.K. THOMAS, JJ., concur.




                                 3
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael M. Brownlee and David A. Corso of Fisher Rushmer, P.A.,
Orlando, for Petitioner.

Gerald E. Mobley, pro se, Respondent.




                               4